DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Scott Chappell on 02/04/2022.

The application has been amended as follows: 
Claim 7 cancelled.

In claim 20, line 1, replaced “claim 19” with “claim 16”.

Allowable Subject Matter
Claims 1-3, 5-6, 8-11, 13-18, 20-23 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a medical device comprises a protrusion defined by a gap in a wall that has an open distal end at a distal most end of the body and defined by distal most edges of the body, and a portion of the body is distal to the second edge.  The prior art US 2013/0131547 to Hardert et al. discloses rotating biopsy needle with a distal tip having a protrusion with a gap in the body wall as claimed, however, the open distal end of the gap is not a the distal most end of the body that is defined by distal most edges of the body.  Regarding base claim 9, the prior art fails to disclose, in combination with other limitations of the claim, a medical device comprises a slot in the wall includes a proximal and distal sections, the distal section extends proximally from the distal most end of the body, the proximal section defined by a first, second and third edges of the wall, wherein the first and third edges face each other and each extends parallel to the distal most edge of the tubular body.  The prior art US 2013/0131547 to Hardert et al. and US 8,343,073 which taught biopsy needles with protrusion and gap fail to disclose such claimed limitations in claim 9.  Regarding base claim 16, the prior art fails to disclose, in combination with other limitations of the claim, a medical device comprises a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHONG SON H DANG/Primary Examiner, Art Unit 3771